Citation Nr: 0945533	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-07 273A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES
				
1.  Entitlement to an increased rating in excess of 60 
percent for human immunodeficiency virus (HIV)-related 
illness with lymphadendopthy and headaches, status post 
Candida esophophagitis with esophageal dysmotility and 
presbyesophagus and reactive depression (HIV-related 
illnesses), prior to October 24, 2008. 

2.  Entitlement to a compensable rating for the chronic 
hepatitis C, prior to October 24, 2008. 

3.  Entitlement to an increased rating in excess of 10 
percent for chronic hepatitis C, since October 24, 2008. 

4.  Entitlement to an initial compensable rating for 
cirrhosis of the liver secondary to the service-connected 
hepatitis C. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
December 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and June 2005 rating 
decisions issued by the VA RO in Washington, DC (Washington 
RO).  

In a December 2008 rating decision, the Roanoke, Virginia RO 
(Roanoke RO) assigned an increased rating of 100 percent for 
the Veteran's service-connected HIV related illnesses, 
effective October 24, 2008.  As such, since October 24, 2008, 
the Veteran has been in receipt of the full benefits sought 
on appeal for his service-connected HIV-related illnesses.  

In the December 2008 rating decision, the Roanoke RO also 
assigned the Veteran a 10 percent rating for chronic 
hepatitis C, effective October 24, 2008.  Inasmuch as ratings 
higher than 60 percent, prior to October 24, 2008, for the 
Veteran's HIV-related illnesses and higher than 10 percent 
for chronic hepatitis C are available, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the Veteran's claims for 
higher ratings, as reflected on the title page, remain viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim of entitlement to an initial compensable rating 
for his service-connected cirrhosis of the liver involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing an initial rating claim 
from a claim for an increased rating for disability already 
service-connected).  

In June 2009, the Veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge, in Washington, DC; 
a copy of the hearing transcript is in the record.

At the June 2009 Central Office (CO) hearing, the Veteran 
asserted that there was clear and unmistakable error (CUE) 
contained in the April 1994 rating decision, granting him a 
total rating based on individual unemployability (TDIU).  The 
Veteran specifically claimed that there was CUE with regard 
to the effective date assigned for the award of a TDIU.  The 
Veteran also stated that the July 2008 grant of service 
connection for his service-connected psychiatric condition 
warrants an earlier effective date.  Therefore, the Board 
refers both of these issues to the RO for appropriate action. 

In September and November 2009, the Board received additional 
argument and evidence, along with a waiver of the Veteran's 
right to have this evidence initially considered by the RO.  
The Board accepts this argument and evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2009).

The issue of a rating in excess of 10 percent for chronic 
hepatitis C, since October 24, 2008, is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action, on his part, is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to October 24, 2008, the Veteran's service-
connected HIV-related illnesses more closely approximated an 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.

2.  Prior to October 24, 2008, the Veteran's chronic 
hepatitis C was not manifested by intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

3.  The Veteran's cirrhosis of the liver has not been 
manifested by symptoms such as weakness, anorexia, abdominal 
pain, and malaise.


CONCLUSIONS OF LAW

1.  Prior to October 24, 2008, the criteria for a 100 percent 
rating for HIV-related illness with lymphadendopthy and 
headaches, status post Candida esophophagitis with esophageal 
dysmotility and presbyesophagus and reactive depression were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.88b, Diagnostic Code 6351 (2004-2009).

2.  Prior to October 24, 2008, the criteria for a compensable 
rating for chronic hepatitis C have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.114, Diagnostic Code 7354 (2004-2008).

3.  The criteria for an initial compensable rating for 
cirrhosis of the liver secondary to service-connected 
hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.114, Diagnostic Codes 
7354-7312 (2008-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VA's notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Collectively, in letters dated in August 2004, April 2007, 
July 2007, and September 2008, the Veteran was provided VCAA-
compliant notice.  These letters informed the Veteran of what 
was needed to substantiate increased ratings for his service-
connected disabilities, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  In 
this case, the RO informed the Veteran of how disability 
rating and effective dates are established in the September 
2008 letter.  In the January 2006 Statement of the Case 
(SOC), the Veteran was informed of the rating formulae for 
all possible scheduler ratings for an applicable rating 
criteria, which suffices for Dingess.  Moreover, the claims 
were readjudicated in the January 2006 SOC and in an October 
2008 supplemental SOC (SSOC).  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how 
the defective notice was harmful).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has associated with the record service treatment records, 
Social Security Administration (SSA) records, post-service 
treatment records, and physicians' statements.  The RO also 
afforded the Veteran VA examinations in October 2004, May 
2007, and October 2008 which are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that has not been obtained 
that is necessary for a fair adjudication of the matters 
decided herein on appeal.  Finally, the Veteran was afforded 
a hearing before the undersigned Veterans Law Judge in August 
2009.  Thus, the Board finds that all necessary notice and 
development has been accomplished with respect to the matters 
decided herein on appeal, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).   However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  Thus, the 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A careful review of the medical evidence reflects that the 
Veteran was diagnosed with HIV during service.  In March 
2001, a liver biopsy revealed chronic hepatitis C with mild 
to moderate activity and evidence of cirrhosis.  

In December 2003, his physician at Walter Reed Army Medical 
Center (WRAMC) stated that, for over the past ten years, the 
Veteran required multiple upper GI endoscopies and treatment 
for food and pill impactions.  The impactions were secondary 
to persistent esophageal stricture that narrowed to the point 
of an inability to swallow liquids or solids.  The Veteran 
required routine esophageal dilation every three to five 
months and was diagnosed with chronic benign stricture.  An 
additional concern was his concurrent infection with 
hepatitis C (HCV), which resulted in a diagnosis of 
cirrhosis.  Because of the Veteran's history of concurrent 
HIV and HCV infection, the natural history of his liver 
disease would be accelerated compared to other patients 
without HIV.  

The Veteran had a VA examination in October 2004.  Then, it 
was noted that he had past diagnoses of Candida esophagitis, 
esophageal dysmotility, and presbyesophageal with esophageal 
stricture.  During the last year, the Veteran had had 
dilation of the esophageal stricture four to five times.   He 
also had an arrangement with his doctor to have esophageal 
dilation within 24 hours of an episode and that, during two 
or three of the past episodes, the Veteran had had pain in 
the Candida esophagus.  In addition, it was noted that his 
weight was steady.  He was diagnosed with chronic hepatitis C 
with cirrhosis of the liver, acquired immunodeficiency 
syndrome, oral candidiasis, and esophageal candidiasis in the 
past with residual esophageal stricture.  

The Veteran's May 2007 VA examination report reflects that 
the Veteran had had Candida and thrush infections; however, 
he was not on medications.  The examiner indicated that the 
Veteran had had recurrent lipomas, dysphagia, and a feeling 
of "something stuck off and on" since 1992.  It was 
recommended that he go on medication but the Veteran refused.  
He was diagnosed as HIV positive and seropositive for 
hepatitis A, B, and C.  His liver function was found to be 
normal. 

In August 2007, the Veteran's private physician stated that, 
over the past twelve months, the Veteran had had increased 
difficulties related to his esophageal abnormalities.  He had 
had multiple episodes of food retention and foreign body 
obstruction in his esophagus making it impossible for him to 
swallow and to take in fluids, causing the Veteran to have 
extreme discomfort.  Ten days prior, his physician had 
removed a large food bolus from the Veteran's esophagus that 
had been lodged for over 24 hours, rendering him unable to 
eat or to take in fluids.  The Veteran continued to vomit and 
have malaise.  His biopsy showed that he suffered from acute 
candidiasis of his esophagus, along with an ulcer, a 
stricture that contributed to dysphagia, and candidiasis with 
Diflucan that was most likely secondary to HIV. 

In September 2008, his private physician stated that the 
Veteran had had enumerable upper endoscopic procedures.  He 
was diagnosed with esophageal stricture, recurrent monilial 
infections of his esophagus, food impaction in his esophagus 
multiple times, and chronic esophagitis and some type of 
motility defect which allowed food to get stuck in the 
esophagus related to chronic esophagus problems and recurrent 
monilia esophagitis.  Food got stuck within the Veteran's 
esophagus from once to multiple times a month and that he 
sometimes went for days at a time without food or drink 
because food was stuck in his esophagus.  His physician 
prescribed Diflucan and a proton pump inhibitor.  This 
physician also prescribed an off-label drug called 
Domperidone to help restore some motility to the Veteran's 
esophagus and to cut down the morbidity that he continued to 
suffer by having food stuck in his esophagus and inability to 
eat solids many days of the week.  However, he continued to 
have dysphasia secondary to esophagitis.  

In the Veteran's October 2008 VA esophagus and hiatal hernia 
examination report, the examiner noted that the current 
symptoms related to his HIV infection were difficult or 
painful swallowing, severe diarrhea, pharyngitis, headaches, 
and depression.  Also, the Veteran had the opportunistic 
infection of candidiasis and he had had recurrent and chronic 
esophageal candidiasis that led to esophageal dysmotility.  
The VA examiner stated that the Veteran's esophageal 
dysmotility was secondary to his HIV.  He opined that the 
Veteran had HIV with opportunistic infection and therefore, 
he qualified as having AIDS.  

The Veteran also had a VA liver examination in October 2008.  
His symptoms associated with his cirrhosis were malaise and 
abdominal pain.  It was also noted that he had hepatitis: 
type A, type B, and type C (non-A, non-B).  The Veteran did 
not have any evidence of malnutrition or other signs of liver 
disease.  The VA examiner indicated that the Veteran had 
Candida esophagitis with esophageal dysmotility and 
presbyesophagus.  He had difficulty swallowing with pain and 
frequently had food stuck in his throat, which necessitated 
visits to the emergency room.  An esophagogastroduodenoscopy 
(EGD) revealed that he had esophageal stricture and 
dysmotility.  The Veteran reported that he continued to have 
esophageal strictures and needed repeated dilations of his 
esophagus, with the last dilation two weeks prior to the 
examination, adding it was done an average of twice a month.  
In the twelve months prior to examination, he had had more 
then seven dilations.  He had nausea weekly and vomiting less 
then weekly.  It was noted that he had dysphagia most of the 
time and that most of the time he could only swallow liquids 
and soft solid food.  The examiner noted that the Veteran's 
esophageal stricture and esophageal dysmotility were 
independent of his HIV and AIDS diagnosed in the military.  
He also had weekly migraine headaches. 

In August 2009, his WRAMC physician stated that he had been 
following the Veteran for approximately twelve years at the 
WRAMC.  He had reviewed the Veteran's diagnoses for their 
relationship to HIV and based on his opinion as an internist 
and infectious disease specialist he stated that 
lymphadenopathy could be related to HIV infection and so 
could headaches but most often headaches were an independent 
diagnosis.  Candida esophagitis was found to be most often 
related to HIV with HIV-infected patients; however, that 
might not be the case here.  The Veteran's CD4 count was 
relatively normal and thus his episodes of Candida 
esophagitis were most likely not related to his HIV.  
Instead, his known esophageal stricture required periodic 
dilation and was likely was related to the strictures.  He 
also noted that the Veteran met the criteria for AIDS because 
he had HIV and Candida esophagitis.  He further stated that 
the Veteran had been diagnosed with chronic hepatitis C with 
mild to moderate activity and with evidence of cirrhosis in 
2001. 

In an October 2009 statement received in November 2009, the 
Veteran's private physician reiterated the Veteran's history 
provided in earlier statements.  He added that the Veteran 
recently suffered a severe bout of herpes zoster leaving 
scarring on his chest and postherpetic pain on his left side.  
During this episode of herpes zoster, the Veteran had severe 
weigh loss, discomfort and disability related to pain, 
scarring and multiple drainage sites.  Over a long period of 
time, this is healing but it has left him with some 
discomfort on his chest.  Over the last years, the Veteran 
has had repeated bouts of Candida esophagitis and has been 
treated with Diflucan and is seemingly responsive, he 
continues to need Diflucan on a daily basis to keep this 
infection down.  He has a history of esophageal stricture, 
needing an EGD with dilation to relieve the problem.  His 
symptomatology has increased in recent years and he has 
required more dilatations and more endoscopies for relief of 
his symptoms.  He most likely has some type of dysmotility 
issue related to the chronic esophagitis and stricture.  His 
Candida esophagitis only adds to a complex problem.  The 
Veteran is being treated with proton pump inhibitors and 
antifungal agents.  This physician added that he felt that 
this problem will be a continual issue.  The Veteran's HIV is 
a major disability and causes fatigue and any treatment for 
HIV will be undertaken by the infectious disease specialists 
at WRAMC.  He is immune-suppressed and much more liable for 
infections and other problems related to his immune 
suppression.
 
The Veteran's private physician indicated that treatment of 
hepatitis C with a comorbidity of HIV was discussed with him 
in 2001.  Because of the problems related with the co-
infections, treatment of hepatitis C was much more difficult 
and was limited to interferon and ribavirin.  Today, with the 
protease inhibitors coming on market and other agents that 
are available, including perylated interferon, treatment is 
possible.  The problem is that treatment of the Veteran with 
a comorbidity and cirrhosis of the liver with hepatitis C is 
very, very difficult.  The hepatitis C with cirrhosis can 
cause the Veteran multiple problems, one of which is chronic 
fatigue and another is right upper quadrant discomfort and 
abdominal pain, which can be related to the hepatitis C 
infection.  Also, just a general feeling of not feeling well 
or malaise, can also be related to hepatitis C.  It is 
difficult to dissect out the comorbidity of the HIV and 
hepatitis C related to his fatigue and his generalized 
malaise and the possible weight loss that he suffered in the 
last year related to either the herpes zoster or related to 
his hepatitis C infection.

This physician added that he continues to monitor the Veteran 
related to his hepatitis C, noting that he needs at least 
abdominal sonograms and alpha-fetoprotein and liver function 
testing on a 6-month interval.  Because of the cirrhosis of 
the liver and the timeline of 2001, the Veteran is 
susceptible to develop primary hepatocellular carcinoma and 
has to be monitored very carefully.  Overall, the Veteran's 
private physician concluded that he is a very ill individual.  
Despite that he looks good when you see him, he is severely 
ill with HIV, esophageal abnormalities, eating abnormalities, 
and hepatitis C infection with cirrhosis of the liver.

In an accompanying statement, the Veteran noted that he had 
been gravely ill twice in the last five years.  Both times, 
he was totally incapacitated in ways that he needed complete 
aid and assistance, and he actually thought he was going to 
die.  He reported that he could not do anything at all.  Once 
he had a terrible bout of flu, when he lost at least 28 
pounds.  The most recent illness was the recent bout of 
shingles that he has not completely recovered from a year 
later.  As a result, he has developed a support system in 
which two individuals provide aid and assistance. 

HIV Related Illness

A November 2004 rating decision continued the Veteran's 60 
percent disability rating for his HIV-related illness with 
lymphadendopthy and headaches, status post Candida 
esophophagitis with esophageal dysmotility, presbyesophagus, 
and reactive depression.  The December 2008 rating decision 
assigned the Veteran a 100 percent disability rating for his 
service-connected HIV-related illnesses, effective October 
24, 2008. 

The Veteran's service-connected HIV-related illnesses have 
been rated under 38 C.F.R. § 4.88b, Diagnostic Code 6351.  
Under that diagnostic code, a 60 percent rating is available 
if there are refractory constitutional symptoms, diarrhea, 
and pathological weight loss; or as the minimum rating 
following development of AIDS-related opportunistic infection 
or neoplasm.  Finally, a 100 percent rating is warranted for 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; or an 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.

Note (2) to Diagnostic Code 6351explains that psychiatric or 
central nervous system manifestations, opportunistic 
infections, and neoplasms may be rated separately under 
appropriate codes if higher overall evaluation results, but 
not in combination with percentages otherwise assignable in 
accordance with the above code criteria.  38 C.F.R. §§ 4.14, 
4.88b, Diagnostic Code 6351, Note (2).

After considering the record as a whole, and resolving all 
doubt in the Veteran's favor, the Board finds that the 
Veteran's service-connected HIV-related illnesses more nearly 
approximated a 100 percent rating, prior to October 24, 2008.  
Under Diagnostic Code 6351, a 100 percent rating is warranted 
for AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.  38 C.F.R. § 
4.88b, Diagnostic Code 6351.  The Board notes that the 
Veteran's physicians have stated that his Candida esophagitis 
was not related to his HIV.  However, at the October 2008 VA 
examination his Candida esophagitis qualified as an 
opportunistic infection and in combination with his HIV he 
was diagnosed with AIDS.  Therefore, the Board finds that, 
since the Veteran's Candida esophagitis qualifies as an 
opportunistic infection, it is an HIV-related illness.  

In addition, the Board finds that the medical evidence of 
record reveals that the Veteran's HIV is also manifested by 
debility.  As noted above, he has been unable to swallow 
liquids and frequently needed dilation.  Also, during one of 
his multiple episodes of food retention and foreign body 
obstruction, it was impossible for him to take in fluids or 
to swallow due to extreme discomfort.  Sometimes the food was 
lodged for over 24 hours.  Therefore, the Board finds that 
the Veteran's service-connected HIV-related illnesses warrant 
an increased rating of 100 percent. 

In sum, the Board finds that prior to October 24, 2008, the 
preponderance of the evidence shows that the Veteran's HIV-
related illness with lymphadendopthy and headaches, status 
post Candida esophophagitis with esophageal dysmotility and 
presbyesophagus and reactive depression has approximated an 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.  
Therefore, an increased rating of 100 percent is granted. 

Hepatitis C

In a February 1994 administrative decision, the Director, 
Compensation and Pension (C&P) Service, granted the Veteran 
service connection for hepatitis C and assigned a 
noncompensable rating, effective December 22, 1987.  In 
November 2004 and June 2005 rating decisions, the 
noncompensable rating was continued.  However, during the 
pendency of an appeal of the June 2005 rating decision, in a 
December 2008 rating decision, the Roanoke RO assigned a 10 
percent rating for chronic hepatitis C, effective October 24, 
2008. 

The Veteran has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7354, which provides ratings for signs and  
symptoms due to hepatitis C infection (non-A and non-B 
hepatitis).  All ratings require serologic evidence of 
hepatitis C infection.  Hepatitis C that is nonsymptomatic is 
rated noncompensably (0 percent) disabling.  Hepatitis C with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, is rated 10 percent disabling.  Hepatitis C with 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, is rated 20 percent disabling.  Hepatitis C 
with daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period, is rated 40 percent 
disabling.  Hepatitis C with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.  Hepatitis C with near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain), is rated a maximum 100 percent disabling.  38 C.F.R. § 
4.114, Diagnostic Code 7354.

Note (1) to Diagnostic Code 7354 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for a rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  See 38 C.F.R. 
§ 4.14 (2009).  Note (2) provides that, for purposes of 
rating conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Prior to October 24, 2008, the Board finds that, other than 
the symptoms already considered in rating the Veteran's 
service-connected HIV-related illnesses, there is no medical 
evidence that shows the Veteran's hepatitis C was manifested 
by intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period and therefore, he does not warrant a 10 percent 
rating.  In May 2007, it was noted that he was seropositive 
for hepatitis C.  In August 2007, the Veteran was noted to 
have malaise; however, that was related to his service-
connected HIV-related illnesses.  If the Board granted the 
Veteran an increased rating based on his malaise, it would 
constitute pyramiding.  Pyramiding is the evaluation of the 
same manifestation(s) under different diagnoses and is to be 
avoided.  38 C.F.R. § 4.14.  Also, Esteban v. Brown, citing 
Brady v. Brown: "38 U.S.C.A. sec. 1155 implicitly contains 
the concept that 'the rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  Therefore, prior to October 24, 2008, the Board 
finds that a preponderance of the evidence is against a 
separate compensable rating for chronic hepatitis C. 

In sum, prior to October 24, 2008, other than the symptoms 
already considered above in rating the Veteran's service-
connected HIV-related illnesses, his hepatitis C was not 
manifested by intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes that lasted for at least one 
week, but less than two weeks, during the past 12-month 
period.  Therefore, prior to October 24, 2008, a compensable 
rating for chronic hepatitis C is not warranted.  

Cirrhosis of the Liver

In a June 2005 rating decision, service connection was 
granted for cirrhosis of the liver and an initial 
noncompensable rating was assigned, effective March 8, 2004.  
The noncompensable disability rating was assigned under 
38 C.F.R. § 4.114, Diagnostic Code 7312.

Diagnostic Code 7312 provides the criteria for evaluating 
cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis.  Cirrhosis with 
symptoms such as weakness, anorexia, abdominal pain, and 
malaise is rated 10 percent disabling.  Cirrhosis with portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss, is 
rated 30 percent disabling.  Cirrhosis with history of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), is 
rated 50 percent disabling.  Cirrhosis with history of two or 
more episodes of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), but with  periods of remission between attacks, 
is rated 70 percent disabling.  Cirrhosis with generalized 
weakness, substantial weight loss, and persistent jaundice, 
or; with one of the following refractory to treatment: 
ascites, hepatic encephalopathy, hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated a maximum 
100 percent disabling.  A Note to Diagnostic Code 7312 
provides that, for ratings under Diagnostic Code 7312, 
documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present.  38 C.F.R. § 
4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The Board notes that in every instance where the rating 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2009). 

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against an initial 
compensable rating for the service-connected cirrhosis of the 
liver.  The Board first notes that as discussed above, under 
38 C.F.R. § 4.114, the Veteran cannot be granted a 
compensable rating for his cirrhosis of the liver, if it is 
based on the same symptoms of his service-connected HIV-
related illnesses and his service-connected hepatitis C, 
because that would be pyramiding.   

In order for the Veteran to warrant a 10 percent rating for 
his service-connected cirrhosis of the liver, his symptoms 
would need to be manifested by weakness, anorexia, abdominal 
pain, and malaise.  However, other than the symptoms already 
considered above in rating the Veteran's service-connected 
HIV-related illnesses, the medical evidence does not show 
those symptoms.  In March 2001, the Veteran's cirrhosis of 
the liver was noted to be mild to moderate, while his liver 
function was normal, in May 2007.  In August 2007, he was 
found to have malaise due to his service-connected HIV-
related illnesses.  Similarly, in October 2008, the Veteran 
had malaise and abdominal pain; however, these were his only 
symptoms as it was noted that he had no malnutrition or other 
symptoms of liver disease.  In light of the above, the Board 
finds that the preponderance of the evidence is against a 
grant of an initial compensable rating for cirrhosis of the 
liver secondary to service-connected hepatitis C. 

In sum, the Veteran's claims file does not reveal that, other 
than the symptoms already considered above in rating the 
Veteran's service-connected HIV-related illnesses, his 
ccirrhosis of the liver is manifested by symptoms such as 
weakness, anorexia, abdominal pain, and malaise.  Therefore, 
an initial compensable rating for cirrhosis of the liver 
secondary to service-connected hepatitis C is denied. 

Other Considerations

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disability.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. 
Principi, 
4 Vet. App. 57, 60 (1993).  However, there is no evidence 
that, at any point during the pendency of the appeal, that 
the Veteran's chronic hepatitis C or cirrhosis of the liver 
interfered with the Veteran's employment or necessitated 
frequent periods of hospitalization so as to render the 
application of the regular rating criteria impractical.  
Here, the majority of the Veteran's symptomatology is 
attributed to his service-connected HIV-related illnesses for 
which he has been awarded a 100 percent schedular rating, not 
his chronic hepatitis C or cirrhosis of the liver, and 
therefore an extraschedular rating would result in pyramiding 
and would overcompensate the Veteran for his chronic 
hepatitis C and/or his cirrhosis of the liver.  As the 
Veteran has had a 100 percent schedular rating for his 
service-connected HIV-related illnesses for the entire period 
under consideration, remand or referral of a claim for a TDIU 
is not necessary under the Court's ruling in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to October 24, 2008, a 100 percent rating for HIV-
related illness with lymphadendopthy and headaches, status 
post Candida esophophagitis with esophageal dysmotility and 
presbyesophagus and reactive depression is granted, subject 
to the regulations controlling the award of VA monetary 
benefits.   

Prior to October 24, 2008, a compensable rating for chronic 
hepatitis C is denied.

An initial compensable rating for cirrhosis of the liver 
secondary to service-connected hepatitis C is denied. 


REMAND

Since the Veteran's October 2008 VA examination, it appears 
from the Veteran's November 2009 statement and his private 
physician's October 2009 statement, that his chronic 
hepatitis C condition worsened after that to include severe 
weight loss, discomfort, and right upper quadrant pain.  When 
the available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Therefore, the Board finds that the Veteran should 
be afforded a new VA examination to determine the current 
severity of his chronic hepatitis C.

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

In addition to the actions requested hereinabove, VA should 
also undertake any other development and/or notification 
action deemed warranted prior to adjudicating the claim 
remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to provide 
sufficient information, and if necessary 
authorization, to enable VA to obtain any 
additional pertinent treatment records 
not currently of record, particularly any 
outstanding treatment records dated since 
October 24, 2009, from the Walter Reed 
Army Medical Center, from the Bethesda 
Naval Medical Center, and from the 
Metropolitan Gastroenterology Group.  
Based on the Veteran's response, assist 
him in obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be 
taken.  

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature, extent, 
and severity of his chronic hepatitis C.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine the nature, 
extent, and severity of the Veteran's 
chronic hepatitis C.  The examiner's 
findings must be stated in terms 
conforming to the applicable rating 
criteria delineated in 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.

3.  After completion of the above and any 
additional notice or development deemed 
appropriate, readjudicate the claim for a 
rating in excess of 10 percent for 
chronic hepatitis C, since October 24, 
2008, in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, furnish the Veteran and 
his representative with an SSOC and 
afford them with an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


